1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   RONALD LEDON JACKSON (13),                        Civil No.: 17cv00213 JAH
                                     Petitioner,       Criminal No.: 13cr04510-13 JAH
11
12   v.
                                                       ORDER GRANTING REQUEST TO
13   UNITED STATES OF AMERICA,
                                                       WITHDRAW PETITION
14                                 Respondent.
                                                       [28 U.S.C. § 2255]
15
16
17         Petitioner Ronald Ledon Jackson filed a motion to vacate, set aside, or correct his
18   sentence pursuant to 28 U.S.C. § 2255. The United States filed a response in opposition.
19   Thereafter, Petitioner filed a document notifying the Court he no longer wishes to pursue
20   his section 2255 motion as he is satisfied with the outcome of his case and wishes to
21   continue serving his “fair sentence.” Request at 1 (Doc. No. 1999). Construing the
22   document as a request to withdraw, and good cause appearing, IT IS HEREBY ORDERED
23   Petitioner’s request to withdraw his petition is GRANTED. The petition is DISMISSED
24   without prejudice.
25   DATED:      August 21, 2019
26
                                                   ____________________________________
27                                                 JOHN A. HOUSTON
                                                   United States District Judge
28
                                                   1
                                                                                       17cv00213 JAH
                                                                       Criminal No.: 13cr04510-13 JAH
